Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on Dec. 9, 2021 with respect to claims 1 - 20 have been fully considered but they are not persuasive. 

Applicants had argued, “cited prior arts failed to suggest or teach – transmitting, by the first controller, the second temporary user identifier to a database server for updating, in the database server, the first temporary user identifier by the second temporary user identifier – in independent claims”, on page 7.

The examiner’s response, “Vesterinen discloses, a method, a system and a network element for performing a handover of a mobile equipment from a source network to a target network in a mobile communication system. The present invention relates to inter radio access handovers I-RAT between 3GPP LTE/SAE long term evolution/network architecture evolution and 3GPP third generation partnership project 2G/3G second generation/third generation networks (ABSTRACT, Figs. 1, 3 – 7, paragraphs 0002, 0016, 0089, 0093).

Relocation Required message includes source ID, Target Id and Target Cell. The MME/UPE sends a Forward Relocation Request message with all the required user context data to the Target SGSN – Figs. 3 – 7/step 2. The 3GPP Anchor responds with a PDP Context Response message to the Target SGSN indicating a data path updating.  Now, the new user downlink packets shall be sent to the Target UTRAN (Figs. 3 – 7/Switch U-plane route to Target RNC).

At the same time, Yoon teaches, mobile gateway apparatus assigns identifiers to user terminals that have accessed the mobile gateway apparatus through multiple internal interfaces based on various network access standards, and selects an appropriate external interface form multiple external interfaces based on various network access standards (ABSTRACT, Figs. 1/300, 3/external network. Here, the user terminal is communicating with previous gateway and previous gateway is communicating with external network, paragraph 0011). 

A first mobile gateway apparatus connected to a Wibro network through an external interface and a second mobile gateway apparatus connected to a CDMA network are connected to an external interface for supporting a Wifi network, thereby establishing a communication service (paragraph 0081).

Further Yoon teaches, if the user terminal migrates into a communication area of another mobile gateway apparatus during the providing of the IP service, information for succession of the IP based services is transmitted to the another mobile gateway apparatus, so that IP based services can be maintained through the mobile gateway apparatus – i.e., updating, “in the database server”, the first temporary user identifier by the second temporary user identifier (Figs. 4/140, 4/150, paragraphs 0087, 0089).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Although the claims at issue are not identical, they are not patentably distinct from each other because -

Claim 1 of current application is as below –

a method, comprising: 

obtaining, by a first controller, a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising a second identifier of a second controller; 

allocating, by the first controller, a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of the first controller; 

transmitting, by the first controller, the second temporary user identifier to a database server for updating, in the database server, the first temporary user identifier by the second temporary user identifier; and 



Claim 1 of U.S. Patent No. 10,602,381 B2 is as below –
A load migration method, comprising: 
determining, by a source controller, a to-be-migrated user equipment (UE) that will be migrated to a destination controller, in accordance with communications with a migration scheduler connected to the source controller and the destination controller, the source controller being in a first control domain sharing a first load, and the destination controller being in a second control domain sharing a second load; corresponding 
updating, by the source controller, resource information of the to-be-migrated UE in a database server to form updated resource information, the updated resource information comprising an association between the to-be-migrated UE and the destination controller, the database server being connected to both the source controller and the destination controller, the updating comprising: 
searching, by the source controller, the database server for subscription data and context data of the to-be-migrated UE based on a first identifier of the to-be-migrated UE;  
reallocating, by the source controller, a user identifier to the to-be-migrated UE: updating, by the source controller in the subscription data and the context data, the first identifier of the to-be-migrated UE to be the user identifier; and 

sending, by the source controller, an inter-domain update instruction to an external network element outside of the first and second control domains, the inter-domain update instruction comprising the first identifier of the to-be-migrated UE and an identifier of the destination controller.

Claim 1 of U.S. Patent No. 10,893,423 B2 is as below –

A method for migrating a user equipment (UE) to a first controller from a second controller, comprising: 
obtaining, by a database server, a first temporary user identifier of the UE, the first temporary user identifier comprising an identifier of the second controller; obtaining, by the first controller, the first temporary user identifier of the UE; allocating, by the first controller, a second temporary user identifier to the UE, the second temporary user identifier comprising an identifier of the first controller;  
transmitting, by the first controller, the second temporary user identifier to the database server: replacing, by the database server, the first temporary user identifier by the second temporary user identifier, the database server being connected to both the first controller and the second controller; and 
sending, by the first controller to an external network element, the identifier of the first controller.



an apparatus, comprising: 
a receiver; a transmitter, a processor; and a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program including instructions to: 

obtain, through the receiver, a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising a second identifier of a second controller; 

allocate a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of a first controller; 

cause the transmitter to transmit the second temporary user identifier to a database server for updating, in the database server, the first temporary user identifier by the second temporary user identifier; and 

cause the transmitter to transmit the first identifier of the first controller to an external network element.

Claim 13 of U.S. Patent No. 10,602,381 B2 is as below –


a source controller;  
a destination controller; and 
a database server connected to both the source controller and the destination controller;  
wherein the source controller is located in a first control domain sharing a first load, and the destination controller is located in a second control domain sharing a second load, and different from the first control domain;  
wherein the source controller is configured to: 
determine a to-be-migrated user equipment (UE) that will be migrated to the destination controller, wherein determining the to-be-migrated UE comprises: receive a list of candidate controllers in the second control domain from a migration scheduler connected to the source controller and the destination controller;  
receive a user request from a first UE;  
determine whether to select the first UE to be the to-be-migrated UE;  and in response to determining to select the first UE to be the to-be-migrated UE, determine a candidate controller in the list of candidate controllers as the destination controller;  
update resource information of the to-be-migrated UE in the database server to form updated resource information, wherein the updated resource information comprises an association between the to-be-migrated UE and the destination controller; and 


Claim 9 of U.S. Patent No. 10,893,423 B2 is as below –

A system for migrating a user equipment (UE) to a first controller from 
a second controller comprising: a database server connected to the first 
controller and the second controller, configured to: 
obtain a first temporary user identifier of the UE, the first temporary user identifier comprising an identifier of the second controller; and 
replace the first temporary user identifier by a second temporary user identifier; and the first controller, configured to: obtain the first temporary user identifier of the UE;  
allocate the second temporary user identifier to the UE, the second temporary user identifier comprising an identifier of the first controller; 
transmit the second temporary user identifier to the database server; and send, to an external network element, the identifier of the first controller.

Claim 12 of current application is as below-
a method, comprising:

obtaining, by a database server, a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising an second identifier of a second controller; 

receiving, by the database server, a second temporary user identifier from a first controller, the second temporary user identifier comprising a first identifier of the first controller; 

replacing, in the database server, the first temporary user identifier by the second temporary user identifier, the database server being connected to both the first controller and the second controller.

Claim 1 of U.S. Patent No. 10,602,381 B2 is as below –
A load migration method, comprising: 
determining, by a source controller, a to-be-migrated user equipment (UE) that will be migrated to a destination controller, in accordance with communications with a migration scheduler connected to the source controller and the destination controller, the source controller being in a first control domain sharing a first load, and the destination controller being in a second control domain sharing a second load; corresponding 
updating, by the source controller, resource information of the to-be-migrated UE in a database server to form updated resource information, the updated resource 
searching, by the source controller, the database server for subscription data and context data of the to-be-migrated UE based on a first identifier of the to-be-migrated UE;  
reallocating, by the source controller, a user identifier to the to-be-migrated UE: updating, by the source controller in the subscription data and the context data, the first identifier of the to-be-migrated UE to be the user identifier; and 
updating a stored identifier of the source controller to the first identifier of the destination controller; and 
sending, by the source controller, an inter-domain update instruction to an external network element outside of the first and second control domains, the inter-domain update instruction comprising the first identifier of the to-be-migrated UE and an identifier of the destination controller.

Claim 1 of U.S. Patent No. 10,893,423 B2 is as below –
A method for migrating a user equipment (UE) to a first controller from a second controller, comprising: 
obtaining, by a database server, a first temporary user identifier of the UE, the first temporary user identifier comprising an identifier of the second controller; obtaining, by the first controller, the first temporary user identifier of the UE; 
transmitting, by the first controller, the second temporary user identifier to the database server: replacing, by the database server, the first temporary user identifier by the second temporary user identifier, the database server being connected to both the first controller and the second controller; and 
sending, by the first controller to an external network element, the identifier of the first controller.

Claim 16 of current application is as below –

an apparatus, comprising: 
a receiver; 
a processor; and a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program having instructions to: 
obtain, a first temporary user identifier of a user equipment (UE), the first temporary user identifier comprising a second identifier of a second controller; 

receive, through the receiver, a second temporary user identifier from a first controller, the second temporary user identifier comprising a first identifier of the first controller; and 

, in the apparatus, the first temporary user identifier by the second temporary user identifier.

Claim 13 of U.S. Patent No. 10,602,381 B2 is as below –

a load migration system, comprising: 
a source controller;  
a destination controller; and 
a database server connected to both the source controller and the destination controller;  
wherein the source controller is located in a first control domain sharing a first load, and the destination controller is located in a second control domain sharing a second load, and different from the first control domain;  
wherein the source controller is configured to: 
determine a to-be-migrated user equipment (UE) that will be migrated to the destination controller, wherein determining the to-be-migrated UE comprises: receive a list of candidate controllers in the second control domain from a migration scheduler connected to the source controller and the destination controller;  
receive a user request from a first UE;  
determine whether to select the first UE to be the to-be-migrated UE;  and in response to determining to select the first UE to be the to-be-migrated UE, 
update resource information of the to-be-migrated UE in the database server to form updated resource information, wherein the updated resource information comprises an association between the to-be-migrated UE and the destination controller; and 
send an inter-domain update instruction to an external network element outside of the first and second control domains, wherein the inter-domain update instruction comprises an identifier of the to-be-migrated UE and an identifier of the destination controller.

Claim 9 of U.S. Patent No. 10,893,423 B2 is as below –

A system for migrating a user equipment (UE) to a first controller from 
a second controller comprising: a database server connected to the first 
controller and the second controller, configured to: 
obtain a first temporary user identifier of the UE, the first temporary user identifier comprising an identifier of the second controller; and 
replace the first temporary user identifier by a second temporary user identifier; and the first controller, configured to: obtain the first temporary user identifier of the UE;  
allocate the second temporary user identifier to the UE, the second temporary user identifier comprising an identifier of the first controller; 


Here, it is obvious to modify the allowed claimed language and come up with the claim language of current application by deleting and rewording the allowed claims, and modifying the concept that the steps performed by the source base station/controller now being performed by the target source base station/controller.

Depending claims (2 – 5, 13 – 16) and (7 – 11, 17 – 20) are also on the ground of nonstatutory double patenting as being unpatentable due to their dependency on independent claims 1 and 11 respectively of U.S. Patent: 10,602,381 B2 and independent claims 1 and 9 respectively of U.S. Patent: 10,893,423 B2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9 – 12, 14 - 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vesterinen US PGPub: US 2008/0188223 A1 Aug. 7, 2008 and in view of


Regarding claim 1, Vesterinen discloses,

a method (a method, a system and a network element for performing a handover of a mobile equipment from a source network to a target network in a mobile communication system. The present invention relates to inter radio access handovers I-RAT between 3GPP LTE/SAE long term evolution/network architecture evolution and 3GPP third generation partnership project 2G/3G second generation/third generation networks – ABSTRACT, Figs. 1, 3 – 7, paragraphs 0002, 0016, 0089, 0093), comprising: 

obtaining, by a first controller (Target SGSN – Fig. 3, paragraph 0091), a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising a second identifier of a second controller (the MME/UPE sends a Forward Relocation Request message with all the required user context data to the Target SGSN – Figs. 3/ Step 3, 4/ Step 3, 5/step 3, 6/step 3, 7/step 3, paragraph 0091); 

allocating, by the first controller, a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of the first controller (the Target SGSN sends an Update PDP Context Request message to the 3GPP Anchor with the Target RNC identifier and RNC TEID in order to switch the S5 

transmitting, by the first controller, the second temporary user identifier to a database server for updating the first temporary user identifier by the second temporary user identifier (Relocation Required message includes source ID, Target Id and Target Cell. The MME/UPE sends a Forward Relocation Request message with all the required user context data to the Target SGSN – Figs. 3 – 7/step 2. The 3GPP Anchor responds with a PDP Context Response message to the Target SGSN indicating a data path updating.  Now, the new user downlink packets shall be sent to the Target UTRAN. Here, 3GPP Anchor reads on the claimed, a database server – Figs. 3 – 7/Switch U-plane route to Target RNC); and 

sending, by the first controller, the first identifier of the first controller (the Target SGSN sends an Update PDP Context Request message to the 3GPP Anchor with the Target RNC identifier and RNC TEID in order to switch the S5 data path to the Target UTRAN "one tunnel" solution bypassing the SGSN. Here, 3GPP Anchor reads on the claimed, a database server – Figs. 3 – 7/step 15, paragraph 0091),

but, does not disclose, sending to an external network element and
, “in the database server”, the first temporary user identifier by the second temporary user identifier.

Yoon teaches, mobile gateway apparatus assigns identifiers to user terminals that have accessed the mobile gateway apparatus through multiple internal interfaces based on various network access standards, and selects an appropriate external interface form multiple external interfaces based on various network access standards (ABSTRACT, Figs. 1/300, 3/external network. Here, the user terminal is communicating with previous gateway and previous gateway is communicating with external network, paragraph 0011). 

A first mobile gateway apparatus connected to a Wibro network through an external interface and a second mobile gateway apparatus connected to a CDMA network are connected to an external interface for supporting a Wifi network, thereby establishing a communication service (paragraph 0081).

Further Yoon teaches, if the user terminal migrates into a communication area of another mobile gateway apparatus during the providing of the IP service, information for succession of the IP based services is transmitted to the another mobile gateway apparatus, so that IP based services can be maintained through the mobile gateway apparatus – i.e., updating, “in the database server”, the first temporary user identifier by the second temporary user identifier (Figs. 4/140, 4/150, paragraphs 0087, 0089).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify performing a handover of a mobile equipment from a source network to a target network in a mobile communication system of Vesterinen (Vesterinen, ABSTRACT, Figs. 1, 3 – 7, paragraphs 0002, 0016, 0089, 0093), wherein the system of Vesterinen, would have incorporated a mobile gateway apparatus connected to various networks through external interface of Yoon (Yoon, ABSTRACT, Figs. 1/300, 3/external network, 4, paragraphs 0011, 0065, 0087, 0089), allowing a user to effectively use IP based services among user terminals and external networks with various network access standards and providing the user with seamless mobility by supporting more various network access standards while ensuring higher bandwidth (Yoon, paragraph 0010).

Regarding claims 4, 9, 14, 18, Vesterinen discloses,

the method according to claim 1, wherein the first controller (UTRAN – Fig. 3, GERAN – Fig. 4, LTE/SAE – Figs. 5, 6, LTE/SAE – Fig. 7) and the second controller are located in two different control domains (LTE – Figs. 3, 4, 3GPP – Fig. 5, I-HSPA – Fig. 6, GERAN – Fig. 7).

Regarding claims 5, 10, 15, 19, Vesterinen discloses,



Regarding claims 6, 16, Vesterinen discloses,

an apparatus, and an apparatus (a method, a system and a network element for performing a handover of a mobile equipment from a source network to a target network in a mobile communication system. The present invention relates to inter radio access handovers I-RAT between 3GPP LTE/SAE long term evolution/network architecture evolution and 3GPP third generation partnership project 2G/3G second generation/third generation networks. Here, a network 

a receiver; a transmitter, a processor; and a non-transitory computer readable medium having a program stored thereon for execution by the processor (the network element has claimed a receiver, a transmitter, a processor and a non-transitory computer readable medium), the program including instructions to: 

obtain, through the receiver (Target SGSN – Fig. 3, paragraph 0091), a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising a second identifier of a second controller (the MME/UPE sends a Forward Relocation Request message with all the required user context data to the Target SGSN – Figs. 3/ Step 3, 4/ Step 3, 5/step 3, 6/step 3, 7/step 3, paragraph 0091); 

allocate a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of a first controller (the Target SGSN sends an Update PDP Context Request message to the 3GPP Anchor with the Target RNC identifier and RNC TEID in order to switch the S5 data path to the Target UTRAN "one tunnel" solution bypassing the SGSN – Figs. 3 – 7/step 15, paragraph 0091); 



cause the transmitter to transmit the first identifier of the first controller (the Target SGSN sends an Update PDP Context Request message to the 3GPP Anchor with the Target RNC identifier and RNC TEID in order to switch the S5 data path to the Target UTRAN "one tunnel" solution bypassing the SGSN. Here, 3GPP Anchor reads on the claimed, a database server – Figs. 3 – 7/step 15, paragraph 0091),

but, does not disclose, sending to an external network element and
updating, “in the database server”, the first temporary user identifier by the second temporary user identifier.



A first mobile gateway apparatus connected to a Wibro network through an external interface and a second mobile gateway apparatus connected to a CDMA network are connected to an external interface for supporting a Wifi network, thereby establishing a communication service (paragraph 0081).

Further Yoon teaches, if the user terminal migrates into a communication area of another mobile gateway apparatus during the providing of the IP service, information for succession of the IP based services is transmitted to the another mobile gateway apparatus, so that IP based services can be maintained through the mobile gateway apparatus – i.e., updating, “in the database server”, the first temporary user identifier by the second temporary user identifier (Figs. 4/140, 4/150, paragraphs 0087, 0089).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify performing a handover of a mobile 

Regarding claim 11, Vesterinen discloses,

the apparatus according to claim 6, wherein the apparatus is the first controller (Target SGSN – Fig. 3, paragraph 0091).

Regarding claim 12, Vesterinen discloses,

a method (a method, a system and a network element for performing a handover of a mobile equipment from a source network to a target network in a mobile communication system. The present invention relates to inter radio access handovers I-RAT between 3GPP LTE/SAE long term evolution/network architecture evolution and 3GPP third generation partnership project 2G/3G 

obtaining, by a database server, a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising an second identifier of a second controller (the Target SGSN sends an Update PDP Context Request message to the 3GPP Anchor with the Target RNC identifier and RNC TEID in order to switch the S5 data path to the Target UTRAN "one tunnel" solution bypassing the SGSN. Here, 3GPP Anchor reads on the claimed, a database server – Figs. 3 – 7/step 15, paragraph 0091); 

receiving, by the database server, a second temporary user identifier from a first controller, the second temporary user identifier comprising a first identifier of the first controller (Relocation Required message includes source ID, Target Id and Target Cell. The MME/UPE sends a Forward Relocation Request message with all the required user context data to the Target SGSN – Figs. 3 – 7/step 2. The 3GPP Anchor responds with a PDP Context Response message to the Target SGSN indicating a data path updating.  Now, the new user downlink packets shall be sent to the Target UTRAN – Figs. 3 – 7/Switch U-plane route to Target RNC); 



but, does not disclose, replacing, in the database server, the first temporary user identifier by the second temporary user identifier.

Yoon teaches, mobile gateway apparatus assigns identifiers to user terminals that have accessed the mobile gateway apparatus through multiple internal interfaces based on various network access standards, and selects an appropriate external interface form multiple external interfaces based on various network access standards (ABSTRACT, Figs. 1/300, 3/external network. Here, the user terminal is communicating with previous gateway and previous gateway is communicating with external network, paragraph 0011). 

A first mobile gateway apparatus connected to a Wibro network through an external interface and a second mobile gateway apparatus connected to a CDMA network are connected to an external interface for supporting a Wifi network, thereby establishing a communication service (paragraph 0081).

The ID information managed by the ID manager 1331 and the status information managed by the status manager 1332 are expected to frequently change, the ID information and the status information are provided in the form of a table, and in the database server, the first temporary user identifier by the second temporary user identifier (paragraph 0049).

Further Yoon teaches, if the user terminal migrates into a communication area of another mobile gateway apparatus during the providing of the IP service, information for succession of the IP based services is transmitted to the another mobile gateway apparatus, so that IP based services can be maintained through the mobile gateway apparatus (Figs. 4/140, 4/150, paragraphs 0087, 0089).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify performing a handover of a mobile equipment from a source network to a target network in a mobile communication system of Vesterinen (Vesterinen, ABSTRACT, Figs. 1, 3 – 7, paragraphs 0002, 0016, 0089, 0093), wherein the system of Vesterinen, would have incorporated a mobile gateway apparatus connected to various networks through external interface of Yoon (Yoon, ABSTRACT, Figs. 1/300, 3/external network, 4, paragraphs 0011, 0049, 0065), allowing a user to effectively use IP based services among user terminals and external networks with various network access standards and providing the user with seamless mobility by supporting more various network access standards while ensuring higher bandwidth (Yoon, paragraph 0010).

Regarding claim 20, Vesterinen discloses,

the apparatus according to claim 16, wherein the apparatus is a database server connected to both the first controller and the second controller (3GPP Anchor is connected to both eNB via MME/UPE and SGSN – Figs. 3 – 7).

Claims 2, 3, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vesterinen US PGPub: US 2008/0188223 A1 Aug. 7, 2008 and in view of
Yoon US PGPub: US 2010/0150157897 A1 Jun. 24, 2010 and further in view of
Ohta US Patent: US 8,891,485 B2 Nov. 18, 2014.

Regarding claims 2, 7, both Vesterinen and Yoon discloses all the claimed features,

but, does not disclose, the method according to claim 1, wherein obtaining the first temporary user identifier comprises: receiving, by the first controller, a request from a migration scheduler, the request comprising the first temporary user identifier of the UE.

Ohta teaches, a mobile station and a base station, where, the base station comprising the buffer unit, scheduler unit, transmission/reception unit and control unit (Figs. 5, 15, column 14, line 66 – column 15, line 3).



Regarding claims 3, 8, both Vesterinen and Yoon discloses all the claimed features,

but, does not disclose, the method according to claim 2, wherein the migration scheduler is integrated into a base station.

Ohta teaches, a mobile station and a base station, where, the base station comprising the buffer unit, scheduler unit, transmission/reception unit and control unit (Figs. 5, 15, column 14, line 66 – column 15, line 3).

.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vesterinen US PGPub: US 2008/0188223 A1 Aug. 7, 2008 and in view of
Yoon US PGPub: US 2010/0150157897 A1 Jun. 24, 2010 and further in view of
Saunders US OGOub: US 2004/0152446 A1 Aug. 5, 2004.

Regarding claims 13, 17, both Vesterinen and Yoon discloses all the claimed features,

but, does not disclose, the method according to claim 12, wherein replacing the first temporary user identifier comprises: searching, by the database server.



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify performing a handover of a mobile equipment from a source network to a target network in a mobile communication system of combined Vesterinen and Yoon (combined Vesterinen and Yoon, ABSTRACT, Figs. 1, 3 – 7, paragraphs 0002, 0016, 0089, 0093), wherein the system of combined Vesterinen and Yoon, would have incorporated, storing and searching temporary identifier by searching database server of Saunders (Saunders, paragraphs 0015, 0018, 0030) for secure access to intranets and similar systems will be required for authorised users having data-capable mobile telephones - or personal digital assistants with data communications capabilities - without the inconvenience associated with issuing and managing security tokens (Saunders, paragraph 0002).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NIMESH PATEL/Primary Examiner, Art Unit 2642